Appellant, in his motion for a rehearing, re-asserts his original contention that Bills of Exception Nos. 1 and 11 reflect reversible error and that this court erred in affirming the judgment of the trial court. We have again reviewed the record in the light of appellant's contention but remain of the opinion that the case was properly disposed of. We think that the question here presented was settled by the case of Johnson v. State, 139 Tex. Cr. 279, 139 S.W.2d 579. The case of Biggerstaff v. State, 68 S.W.2d 498, is distinguishable from the instant case on the facts.
The motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.